Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (US 9414504).
Regarding claim 21, Joo discloses a flexible printed circuit film comprising: 
a horizontal portion (portion of circuit board 300 around RP, figure 10) extending in a first direction (top to bottom direction); 
a vertical portion (bottom portion of circuit board 300 around RS) extending in a second direction (left to right direction) intersecting the first direction; 

a stiffener (side wall of a bottom chasses 250 attached to RG31 and RG32; column 10, lines 12 - 14)  connected to the protruding portion and extending in the second direction.

Regarding claim 22, Joo discloses the claimed invention as set forth in claim 21.  Joo further discloses the vertical portion is longer than the horizontal portion (figure 10).

Regarding claim 25, Joo discloses the claimed invention as set forth in claim 21.  Joo further discloses a connection portion (portion of the circuit board 300 around RO) connected to the vertical portion and including a connector terminal (RO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 9414504), in view of Shin (US 20200192431).
Regarding claim 1, Joo discloses a display apparatus comprising: 
a display panel (display panel 100) that displays an image; 
a first flexible printed circuit film (flexible printed circuit board 300), the first flexible printed circuit film including: 

a first vertical portion (region along RS lines, figure 10) electrically connected to the first horizontal portion and extending in a second direction intersecting the first direction; and 
a cover window (top chassis 400, figure 1) disposed on the display panel, 
wherein the first flexible printed circuit film includes a protruding portion (RG31, RG32 and RG) that protrudes from a side surface of the first vertical portion of the first flexible printed circuit film.
Joo does not explicitly disclose a first flexible printed circuit film disposed on a rear surface of the display panel.
Shin teaches a first flexible printed circuit film (337 and 331, figure 3) disposed on a rear surface of the display panel (300).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust location of the connector for the circuit board to be on the bottom side of the display in order to fit the circuit board inside the limited space of the housing of the electronic device.

Regarding claim 2, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  Joo further suggest the protruding portion protrudes toward an edge of the cover window in parallel with the first direction (the protrusion RG31 and RG are parallel to the surface of circuit board 300 which is toward the edge of the cover window 400).

Regarding claim 3, Joo, in view of Shin, discloses the claimed invention as set forth in claim 2.  Joo further discloses the first vertical portion of the first flexible printed circuit film has a first thickness, the protruding portion has an end which is adjacent to the edge of the cover window and has a second thickness, and the second thickness is smaller than the first thickness (thickness of the protrusion is smaller than the thickness of the circuit board, figure 3).

Regarding claim 4, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  Joo further discloses the first flexible printed circuit film includes an output portion (bonding pads 320a of the flexible circuit board 300) connected to the first horizontal portion, the display panel includes a display portion and an input portion (display panel connection region RP) extending from the display portion, and the output portion of the first flexible printed circuit film is electrically connected to the input portion of the display panel by an anisotropic conductive film (anisotropic conductive film 150; column 8, lines 20 - 22).

Regarding claim 5, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  Joo further discloses the first flexible printed circuit film includes a connection portion (region near RO, figure 10) connected to the first vertical portion and including a connector terminal (terminal region RO).

claim 6, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  Joo further discloses an adhesive layer (anisotropic adhesive 150; column 8, lines 20 - 22) disposed between the first horizontal portion and the display panel.

Regarding claim 7, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  
Joo does not explicitly disclose a second flexible printed circuit film disposed on the rear surface of the display panel, the second flexible printed circuit film including: a second horizontal portion electrically connected to the display panel and extending in the first direction; and a second vertical portion connected to the second horizontal portion and extending in the second direction.
Shin teaches a second flexible printed circuit film (touch flexible circuit film 339) disposed on the rear surface of the display panel (310), the second flexible printed circuit film including: a second horizontal portion (horizontal portion attached to the display) electrically connected to the display panel and extending in the first direction; and a second vertical portion (vertical portion perpendicular to horizontal portion) connected to the second horizontal portion and extending in the second direction.
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more circuit board as needed, as suggested by Shin, in order to complete an intended circuitry of the electronic device.

claim 8, Joo, in view of Shin, discloses the claimed invention as set forth in claim 7.
Shin does not explicitly disclose the second flexible printed circuit film includes a protruding portion that protrudes from a side surface of the second vertical portion.
Joo teaches the flexible printed circuit film includes a protruding portion (RG31, RG32, RG) that protrudes from a side surface of the vertical portion.
It would have been obvious to one having skill in the art at the effective filing date of the invention modify the shape of the circuit board as needed in order to fit all components of the circuitry into the circuit board.

Regarding claim 9, Joo, in view of Shin, discloses the claimed invention as set forth in claim 7.  Shin further suggests the first flexible printed circuit film (337, figure 3) at least partially overlaps the second flexible printed circuit film (339).

Regarding claim 10, Joo, in view of Shin, discloses the claimed invention as set forth in claim 9.  Shin further suggests the second flexible printed circuit film includes a folding portion (bending area near 339b, figure 3) bonded to the display panel.

Regarding claim 11, Joo, in view of Shin, discloses the claimed invention as set forth in claim 1.  Joo further discloses a length of the first vertical portion (length along bottom portion around RS, figure 10) of the first flexible printed circuit film is longer than a length of the first horizontal portion (length along the portion around RP) of the first flexible printed circuit film.

Regarding claim 12, Joo discloses a method of manufacturing a display apparatus, the method comprising: 
partially bonding a first flexible printed circuit film (bond flexible circuit film 300 to display panel 100 using anisotropic conductive film 150; column 8, lines 20 - 22) to a display panel (100), the first flexible printed circuit film including a first horizontal portion (portion around RP, figure 10) extending in a first direction (top to bottom direction), 
a first vertical portion (bottom portion of the circuit board 300 around RS) connected to the first horizontal portion and extending in a second direction (left to right direction), and a first stiffener (side wall of a bottom chasses 250 attached to RG31 and RG32; column 10, lines 12 - 14) connected to the first vertical portion; 
removing the first stiffener of the first flexible printed circuit film (the circuit board 300 and chassis are removable from each other).
Joo does not explicitly disclose arranging the first flexible printed circuit film on a rear surface of the display panel such that a side surface of the first stiffener contacts a jig.
Shin teaches a first flexible printed circuit film (337 and 331, figure 3) disposed on a rear surface of the display panel (300).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust location of the connector for the circuit board to be on the bottom side of the display in order to fit the circuit board inside the limited space of the housing of the electronic device.  It is also obvious to one having ordinary skill in the art that tools, such as jig, are commonly required to remove electronic components.

Regarding claim 13, Joo, in view of Shin, discloses the claimed invention as set forth in claim 12.  Joo further discloses the display panel includes a display portion (pixel area PA) and an input portion (connector portion RP) extending from the display portion.
Joo does not explicitly disclose the arranging of the first flexible printed circuit film includes bending the input portion of the display panel.
Shin teaches the arranging of the first flexible printed circuit film includes bending the input portion of the display panel (bending a portion of the display 300d to connect to the circuit board 331, figure 3).
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the display substrate including bending a portion of the display, as suggested by Shin, in order to interconnect components inside the display device together.

Regarding claim 14, Joo, in view of Shin, discloses the claimed invention as set forth in claim 12.  Joo further discloses the partially boding of the first flexible printed circuit film to the display panel includes electrically connecting the first flexible printed circuit film to the display panel by an anisotropic conductive film (anisotropic conductive film 150; column 8, lines 20 – 22).

Regarding claim 15, Joo, in view of Shin, discloses the claimed invention as set forth in claim 12.  Shin further suggests the arranging of the first flexible printed circuit 

Regarding claim 16, Joo, in view of Shin, discloses the claimed invention as set forth in claim 15.
Shin does not explicitly disclose attaching a cover film to the first flexible printed circuit film, the cover film includes a handle portion spaced apart from the first flexible printed circuit film; and removing the cover film after the adhesive layer is adhered to the rear surface of the display panel.
Shin suggests the adhesive film being used in the process (paragraph 74) and also adhesive tape (paragraph 102).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a common method to apply the adhesive to the surface then remove the adhesive carrier such as the cover film in order to let the adhesive stays on the surface.

Allowable Subject Matter
Claims 17 – 20, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 12, a combination of limitations that connecting the first stiffener of the first flexible printed circuit film to the first vertical portion by a protruding portion that protrudes from a side surface of the first vertical portion; and forming a groove in the protruding portion, the groove extending in the second direction. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 12, a combination of limitations that partially bonding a second flexible printed circuit film to the display panel after the first stiffener is removed, the second flexible printed circuit film including a second horizontal portion extending in the first direction, a second vertical portion connected to the second horizontal portion and extending in the second direction, and a second stiffener connected to the second vertical portion; arranging the second flexible printed circuit film on the rear surface of the display panel such that a side surface of the second stiffener contacts the jig; and removing the second stiffener of the second flexible printed circuit film. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a combination of limitations that the protruding portion has a groove extending in the 
Regarding claim 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a combination of limitations that a cover film detachably attached onto the vertical portion and the horizontal portion, wherein the cover film includes a handle portion spaced apart from the vertical portion and the horizontal portion. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daly (US 20200323584) discloses a flexible circuit board, figure 2, with protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848